Title: From Thomas Jefferson to George Jefferson, 5 May 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                     
                            Washington May 5. 1806.
                        
                        Having to pay James Oldham 179.80 D I have thought it safer to put under cover to you 180. D. and to ask the
                            favor of you to make him the paiment on his application.
                        I set out for Monticello tomorrow. accept affectionate salutns.
                        
                            Th: Jefferson
                     
                        
                    